IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-61,434-05


EX PARTE RICHARD TAYLOR, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 01CR034 IN THE 349TH DISTRICT COURT
FROM HOUSTON COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated assault
and sentenced to twelve years' imprisonment. 
	Applicant contends that he was not credited with 9 months and 27 days spent on erroneous
release and that he was denied due process when he was being considered for release to parole in
2009. On June 24, 2009, we remanded this application to the trial court for findings of fact and
conclusions of law on whether Applicant was erroneously released and, if so, whether he received
the proper amount of credit for the time he spent on release. On October 29, 2009, the trial court
found, among other things, that Applicant was erroneously released and that on July 16, 2009, he
was credited for the time he spent on release. The trial court recommended that we deny.
	Based on the trial court's findings of fact and conclusions of law and this Court's
independent review of the record, Applicant was erroneously released and was credited for the time
he spent on release. His time claim is dismissed as moot. His other claims are denied. Accordingly, 
his application is dismissed in part and denied in part.

Filed: January 13, 2010
Do not publish